 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:18-MC-00139-TLN-KJN
12                   Plaintiff,
                                                           STIPULATION AND ORDER EXTENDING TIME
13                   v.                                    FOR FILING A COMPLAINT FOR FORFEITURE
                                                           AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $15,030.00 IN U.S.                      ALLEGING FORFEITURE
     CURRENCY,
15
                     Defendant.
16

17           It is hereby stipulated by and between the United States of America and potential claimant Eli

18 Brunius (“Brunius”), appearing in propria persona, as follows:

19           1.      On or about June 25, 2018, claimant Brunius filed a claim in the administrative

20 forfeiture proceedings with the United States Postal Inspection Service (“USPIS”) with respect to the

21 Approximately $15,030.00 in U.S. Currency (hereafter “defendant currency”), which was seized on

22 April 9, 2018.

23           2.      The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §

24 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

25 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed
26 a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

27           3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                       1
29                                                                          Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline is September 23, 2018.

 4          4.      By Stipulation and Order filed September 21, 2018, the parties stipulated to extend to

 5 November 23, 2018, the time in which the United States is required to file a civil complaint for

 6 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 7 currency is subject to forfeiture.

 8          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 9 extend to January 22, 2019, the time in which the United States is required to file a civil complaint for

10 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

11 currency is subject to forfeiture.

12          6.      Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to January 22, 2019.

15    Dated:     10/24/2018                                  MCGREGOR W. SCOTT
                                                             United States Attorney
16

17                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
18                                                           Assistant U.S. Attorney
19
20    Dated:     10/24/2018                                  /s/ Eli Brunius
                                                             ELI BRUNIUS
21                                                           Appearing in Propria Persona
                                                             (As authorized via phone)
22

23
            IT IS SO ORDERED.
24
     Dated: October 25, 2018
25
26

27                                                            Troy L. Nunley
                                                              United States District Judge
28
                                                         2
29                                                                            Stipulation and Order to Extend Time to File
                                                                                                               Complaint
30
